J-A27003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SCIOLI TURCO, INC.                      :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
               v.                        :
                                         :
 DENISE PRIOLEAU AND RASHEED F.          :
 PRIOLEAU AND ISIAH N. BURNS             :
 3206 PEARL STREET                       :
 PHILADELPHIA,PA 19104 OPA/BRT:          :
 241155400                               :   No. 422 EDA 2018

                 Appeal from the Order December 20, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): August Term, 2017 No. 1535

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY BOWES, J.:                   FILED NOVEMBER 30, 2018

      This appeal was scheduled for oral argument on November 14, 2018, by

notice served on October 11, 2018. Appellees appeared for argument, but

Appellant did not. Nor did Appellant contact this Court to explain the absence

or request that the case be submitted on the briefs. Accordingly, we dismiss

this appeal.   See Pa.R.A.P. 2314 (“If appellant or the moving party is not

ready to proceed when a case is called for oral argument, the matter may be

dismissed as of course.”).

      Appeal dismissed.
J-A27003-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/30/18




                          -2-